

Exhibit 10.1
 


 
AMENDMENT NO. 4 TO THE CREDIT AGREEMENT
 
 Dated as of October 16, 2009
 
AMENDMENT NO. 4 TO THE CREDIT AGREEMENT among MANPOWER INC., a Wisconsin
corporation (the “Borrower”), the banks, financial institutions and other
institutional lenders parties to the Credit Agreement referred to below
(collectively, the “Lenders”), BNP PARIBAS, as syndication agent, JPMORGAN CHASE
BANK, N.A., ROYAL BANK OF SCOTLAND PLC and ING BANK N.V., as documentation
agents, CITIGROUP GLOBAL MARKETS INC. and BNP PARIBAS SECURITIES CORP., as joint
lead arrangers and joint book managers, and CITIBANK, N.A., as administrative
agent (the “Agent”) for the Lenders.
 
PRELIMINARY STATEMENTS:
 
(1)           The Borrower, the Lenders and the Agent have entered into a Five
Year Credit Agreement dated as of October 8, 2004, the letter amendment thereto
dated as of March 14, 2005, Amendment No. 2 dated as of January 10, 2006 and
Amendment No. 3 dated as of November 16, 2007 (such Credit Agreement, as so
amended, the “Credit Agreement”).  Capitalized terms not otherwise defined in
this Amendment have the same meanings as specified in the Credit Agreement.
 
(2)           The Borrower and the Lenders have agreed to further amend the
Credit Agreement as hereinafter set forth.
 
SECTION 1. Amendments to Credit Agreement
 
.  The Credit Agreement is, effective as of the date hereof and subject to the
satisfaction of the conditions precedent set forth in Section 2, hereby amended
as follows:
 
(a) The definitions of “Applicable Margin”, “Applicable Percentage”,
“Consolidated EBITDA” and “Public Debt Rating” in Section 1.01 are amended in
full to read as follows:
 
“Applicable Margin” means, as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:


Public Debt Rating
S&P/Moody’s
 
Applicable Margin for
Eurocurrency Rate Advances
   
Applicable Margin for Base Rate Advances
 
Level 1
BBB+ or Baa1 or above
    2.250 %     1.250 %
Level 2
BBB or Baa2
    2.425 %     1.425 %
Level 3
BBB- or Baa3
    2.550 %     1.550 %
Level 4
BB+ or Ba1
    2.900 %     1.900 %
Level 5
Lower than Level 4
    3.250 %     2.250 %



 

--------------------------------------------------------------------------------

“Applicable Percentage” means, as of any date a percentage per annum determined
by reference to the Public Debt Rating in effect on such date as set forth
below:


Public Debt Rating
S&P/Moody’s
 
Applicable
Percentage
 
Level 1
BBB+ or Baa1 or above
    0.250 %
Level 2
BBB or Baa2
    0.325 %
Level 3
BBB- or Baa3
    0.450 %
Level 4
BB+ or Ba1
    0.600 %
Level 5
Lower than Level 4
    0.750 %



“Consolidated EBITDA” means, for any period, the sum of the amounts for such
period of (i) Consolidated Operating Profit of the Borrower and its Consolidated
Subsidiaries for such period, determined in accordance with GAAP, plus (ii) the
sum of the following amounts for such period, in each case to the extent the
same shall have been deducted in the calculation of such Consolidated Operating
Profit for such period: (A) amortization, (B) depreciation, (C) non-cash
restructuring or impairment charges reported by the Borrower in respect of, or
otherwise allocated to, such period, and (D) cash restructuring charges in an
amount not to exceed (x) $5,000,000 for the year ended December 31, 2009,
$15,000,000 for the year ended December 31, 2010 and $10,000,000 for the year
ended December 31, 2011, minus (iii) to the extent the same shall have been
included in the calculation of Consolidated Operating Profit for such period,
any extraordinary, or unusual and non-recurring gains (or plus any
extraordinary, or unusual and non-recurring, losses) calculated pursuant to GAAP
for such period.
 
“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Borrower
or, if either such rating agency shall have issued more than one such rating,
the lowest such rating issued by such rating agency.  For purposes of the
foregoing, (a) if only one of S&P and Moody’s shall have in effect a Public Debt
Rating, the Applicable Margin and the Applicable Percentage shall be determined
by reference to the available rating; (b) if neither S&P nor Moody’s shall have
in effect a Public Debt Rating, the Applicable Margin and the Applicable
Percentage will be set in accordance with Level 4 under the definition of
“Applicable Margin” or “Applicable Percentage “, as the case may be; (c) if the
ratings established by S&P and Moody’s shall fall within different levels, the
Applicable Margin and the Applicable Percentage shall be based upon the higher
rating, unless the ratings shall fall within levels that are separated by two or
more levels, in which case the Applicable Margin and the Applicable Percentage
shall be based upon the rating that is one level above the lower rating; (d) if
any rating established by S&P or Moody’s shall be changed, such change shall be
effective as of the date on which such change is first announced publicly by the
rating agency making such change; and (e) if S&P or Moody’s shall change the
basis on which ratings are established, each reference to the Public Debt Rating
announced by S&P or Moody’s, as the case may be, shall refer to the then
equivalent rating by S&P or Moody’s, as the case may be.
 
(b) The definition of “Applicable Utilization Fee” in Section 1.01 is deleted in
full.
 
(c) Section 2.05(b) is amended by deleting the phrase “plus the Applicable
Utilization Fee, if any”.
 
(d) Section 2.08(a)(i) is amended by deleting the phrase “plus (z) the
Applicable Utilization Fee, if any, in effect form time to time”.
 
(e) Section 2.08(a)(ii) is amended by deleting the phrase “plus (z) the
Applicable Utilization Fee, if any, in effect form time to time”.
 
(f) Section 2.19(a) is amended by deleting the figure “$1,000,000,000” and
replacing it with the figure “$400,000,000”.
 
(g) Section 5.03 is amended in full to read as follows:
 

--------------------------------------------------------------------------------

SECTION 5.03.  Financial Covenants.  So long as any Advance shall remain unpaid
or any Lender Party shall have any Commitment hereunder or any Letter of Credit
shall be outstanding, the Borrower will:
 
(a)           Leverage Ratio.  Maintain a ratio of Consolidated Adjusted Debt to
Consolidated EBITDA as of the end of each fiscal quarter, in respect of the
four-quarter period then ended, of not greater than the ratio set opposite each
fiscal quarter set forth below:
 
Fiscal Quarter Ending
Ratio
September 30, 2009
3.25 : 1.00
December 31, 2009
5.25 : 1.00
March 31, 2010
5.75 : 1.00
June 30, 2010
6.00 : 1.00
September 30, 2010
5.75 : 1.00
December 31, 2010
5.25 : 1.00
March 31, 2011
4.50 : 1.00
June 30, 2011
3.75 : 1.00
September 30, 2011 and thereafter
3.25 : 1.00



 
(b)           Fixed Charge Coverage Ratio.  Maintain a ratio of (i) the sum of
Consolidated EBITDA plus Consolidated Rental Expense to (ii) the sum of
Consolidated Interest Expense and Consolidated Rental Expense as of the end of
each fiscal quarter, in respect of the four-quarter period then ended, of not
less than the ratio set opposite each fiscal quarter set forth below:
 
Fiscal Quarter Ending
Ratio
September 30, 2009
1.50 : 1.00
December 31, 2009 through March 31, 2011
1.25 : 1.00
June 30, 2011
1.35 : 1.00
September 30, 2011
1.50 : 1.00
December 31, 2011
1.75 : 1.00
March 31, 2012 and thereafter
2.00 : 1.00



 
(h) Section 8.02 is amended by deleting the address “5301 North Ironwood Road,
Milwaukee, Wisconsin 53217” and substituting therefor the address “100 Manpower
Place, Milwaukee, Wisconsin 53212”.
 

--------------------------------------------------------------------------------

SECTION 2. Conditions of Effectiveness
 
.  This Amendment shall become effective as of the date first above written (the
“Amendment Effective Date”) when, and only when, (x) the Agent shall have
received counterparts of this Amendment executed by the Borrower and the
Required Lenders or, as to any of the Lenders, advice satisfactory to the Agent
that such Lender has executed this Amendment, (y) the Borrower shall have
delivered notice to the Agent in accordance with Section 2.06 of the Credit
Agreement to reduce the aggregate Commitments ratably to an amount not to exceed
$400,000,000 (each of the Lenders party to this Amendment hereby waive the three
Business Days notice requirement of said Section 2.06) and (z) the Agent shall
have additionally received all of the following documents, each such document
(unless otherwise specified) dated the date of receipt thereof by the Agent
(unless otherwise specified) and in sufficient copies for each Lender, in form
and substance satisfactory to the Agent (unless otherwise specified) and in
sufficient copies for each Lender:
 
(a)           A certificate signed by a duly authorized officer of the Borrower,
dated the Amendment Effective Date, stating that:
 
(i)           The representations and warranties contained in Section 4.01 of
the Credit Agreement are correct on and as of the Amendment Effective Date;
provided, that for purposes of this Amendment and the certificate the date
“December 31, 2003” in the last sentence of Section 4.01(e) shall be deemed to
refer to the date “December 31, 2008”, and
 
(ii)           After giving effect to this Amendment, no event has occurred and
is continuing that constitutes a Default.
 
(b)           Certified copies of the resolutions of the Board of Directors of
the Borrower approving this Amendment, and of all documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
this Amendment.
 
(c)           A certificate of the Secretary or an Assistant Secretary of the
Borrower certifying the names and true signatures of the officers of the
Borrower authorized to sign this Amendment and the other documents to be
delivered hereunder.
 
(d)           A favorable opinion of Godfrey & Kahn, S.C., counsel for the
Borrower, substantially in the form of Exhibit E to the Credit Agreement and as
to such other matters as any Lender Party through the Agent may reasonably
request.
 
SECTION 3. Representations and Warranties of the Borrower
 
  The Borrower represents and warrants as follows:
 
(a) The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the State of Wisconsin.
 
(b) The execution, delivery and performance by the Borrower of this Amendment
and the Credit Agreement, as amended hereby, are within the Borrower’s corporate
powers, have been duly authorized by all necessary corporate action and do not
contravene (i) the Borrower’s charter or by-laws or (ii) law or any contractual
restriction binding on or affecting the Borrower.
 
(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery or performance by the Borrower of this
Amendment or the Credit Agreement, as amended hereby, to which it is or is to be
a party.
 
(d) This Amendment has been duly executed and delivered by the Borrower.  This
Amendment and the Credit Agreement, as amended hereby, are legal, valid and
binding obligations of the Borrower, enforceable against the Borrower in
accordance with their respective terms.
 
(e) There is no pending or, to the knowledge of the Borrower, threatened action,
suit, investigation, litigation or proceeding, including, without limitation,
any Environmental Action, affecting the Borrower or any of its Subsidiaries
before any court, governmental agency or arbitrator that (i) is reasonably
likely to have a Material Adverse Effect or (ii) purports to affect the
legality, validity or enforceability of this Amendment or the Credit Agreement,
as amended hereby.
 
SECTION 4. Reference to and Effect on the Credit Agreement and the Notes
 
.  (a)  The parties to this Amendment acknowledge and agree that the Lenders
parties to this Amendment are the only Lenders parties to the Credit Agreement
after giving effect to this Amendment.
 
(b) On and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Notes to
“the Credit Agreement”, “thereunder”, “thereof” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement, as amended by this Amendment.
 
(c) The Credit Agreement and the Notes, as specifically amended by this
Amendment,  are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed.
 
(d) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Agent under the Credit Agreement, nor constitute a
waiver of any provision of the Credit Agreement.
 
SECTION 5. Costs and Expenses
 
.  The Borrower agrees to pay on demand all costs and expenses of the Agent in
connection with the preparation, execution, delivery and administration,
modification and amendment of this Amendment and the other instruments and
documents to be delivered hereunder (including, without limitation, the
reasonable fees and expenses of counsel for the Agent) in accordance with the
terms of Section 8.04 of the Credit Agreement.
 
SECTION 6. Execution in Counterparts
 
.  This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.  Delivery of an executed counterpart of a signature
page to this Amendment by telecopier shall be effective as delivery of a
manually executed counterpart of this Amendment.
 
SECTION 7. Governing Law
 
.  This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York.
 

 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
MANPOWER INC.
 
By           /s/Lesley Noer                                           
Title:           Vice President & Treasurer
 
CITIBANK, N.A.,
as Agent and as Lender
 
By           /s/Maureen P. Maroney                                           
Title:           Authorized Signatory
 
BNP PARIBAS
 
By           /s/Nader Tannous                                           
Title:           Vice President
 
By           /s/Michael Pearce                                           
Title:           Vice President
 
ING BANK N.V.
 
By           /s/C.A.J.A. Oudemans                                           
Title:           Director
 
By           /s/M. Lenart                                           
Title:           Vice President
 
JPMORGAN CHASE BANK, N.A.
 
By           /s/Suzanne Ergastolo                                           
Title:           Vice President
 
THE ROYAL BANK OF SCOTLAND PLC
 
By           /s/L. Peter Yetman                                           
Title:           Senior Vice President
 
BANK OF AMERICA, N.A.
 
By           /s/Phillip Lynch                                           
Title:           Vice President
 
BARCLAYS BANK PLC
 
By           /s/John Davey                                           
Title:           Director
 
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., formerly The Bank of Tokyo-Mitsubishi,
Ltd., Chicago Branch

 
By           /s/Victor Pierzchalski                                           
Title:           Authorized Signatory
 
CALYON NEW YORK BRANCH
 
By           /s/Joseph A. Philbin                                           
Title:           Director
 
By           /s/Blake Wight                                           
Title:           Managing Director
 
MIZUHO CORPORATE BANK, LTD.
 
By           /s/Toru Inoue                                           
Title:           Deputy General Manager
 
SOCIETE GENERALE
 
By           /s/Laurence Guguen                                           
Title:           Vice President Senior Credit Analyst
 
SUMITOMO MITSUI BANKING CORPORATION
 
By           /s/Yasuhiko Imai                                           
Title:           Senior Vice President
 
U.S. BANK NATIONAL ASSOCIATION
 
By           /s/Matthew J. Schulz                                           
Title:           Vice President
 
 
BAYERISCHE HYPO-UND VEREINSBANK AG, NEW YORK BRANCH

 
By           /s/Kimberly Sousa                                           
Title:           Director
 
By           /s/Fabienne Lelievre                                           
Title:           Director
 
M&I MARSHALL AND ILSLEY BANK
 
By           /s/Karen Diatta                                           
Title:           Assistant Vice President
 
By           /s/Leo D. Freeman                                           
Title:           Senior Vice President
 
NORDEA BANK FINLAND PLC, NEW YORK BRANCH
 
By           /s/Gerald E. Chellus,
Jr.                                           
Title:
 
By           /s/Lars Wallin                                           
Title:
 
INTESA SANPAOLO S.p.a.
 
By           /s/Robert Wurster                                           
Title:           Senior Vice President
 
By           /s/Franceso DiMario                                          
Title:           First Vice President